                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               HOT SPRINGS DIVISION


IN RE SEARCH OF:                                              )
GPS LOCATION INFORMATION FOR A BLACK                          )
MERCEDES E350, VIN WDDKJ5KB7DF198943                          )       No. 6:21CM12
BEARING AR LPN LOCEIW                                         )


               UNITED STATES' MOTION TO SEAL SEARCH WARRANT,
                 APPLICATION AND SEARCH WARRANT AFFIDAVIT

       The United States of America requests an Order of the Court sealing this Motion, the

Search Warrant, the Application for Search Warrant, the Search Warrant Affidavit, the Inventory

Return, and the Order to Seal, in the above captioned and numbered matter. In making this

request to seal the search warrant papers, the United States relies on the facts and statements set

forth in, or on the face of, all of the search warrant papers and this motion, including the Affidavit

for the Search Warrant. As set forth in the search warrant papers, this matter relates to an ongoing

investigation of allegations of conspiracy to distribute controlled substance in violation of 21

U.S.C. §§ 841(a)(1) and 846. The investigation has not yet resulted in the filing of an Indictment

or Criminal Complaint. The search warrant papers disclose details concerning the investigation

and specific investigatory actions taken by law enforcement officers to investigate these

allegations.

       A. The Affidavit, Application, Search Warrant And Return Should Be Sealed

       The government has a compelling interest in maintaining the integrity of an ongoing

criminal investigation by denying public access to the details of the ongoing criminal investigation


                                                  1
in this matter. The interest of the United States in this regard has been recognized by the United

States Court of Appeals for the Eighth Circuit.         Certain Interested Individuals v. Pulitzer

Publishing Company, 895 F.2d 460 (8th Cir. 1990)(Gunn II); In re Search Warrant for Secretarial

Area Outside Office of Gunn, 855 F.2d 569, 574 (8th Cir. 1988)(Gunn I). The current investigation

is ongoing and disclosure of the Application, Affidavit, Search Warrant and Return would provide

details of the nature, scope and direction of the government's criminal investigation in this matter

and would identify the subject(s) of the investigation. Revelation of this material would not only

make it available to the general public but to the potential subject(s) of the investigation.

       As stated above, this investigation is in the pre-indictment stages. No indictments have

been returned and no charges have been filed against any person by complaint or otherwise.

       B. No Less Restrictive Means are Available

       General Order 7 requires that the Government address why less restrictive means to sealing

all search warrant documents are not available. Less restrictive means may include redaction of

names and personally identifying information, line-by-line redaction of facts and events, or

extraction of excerpts from search warrant documents.           Courts have ruled that these less

restrictive means do not adequately protect the interests of the government or individuals in a

number of instances.

       1. The Eighth Circuit in Gunn I explains that Aline-by-line redaction is not practicable,@

noting that A[v]irtually every page contains multiple references to wiretapped telephone

conversations or to individuals other than the subjects of the search warrants or reveals the nature,

scope and direction of the government=s ongoing investigation.@ Gunn I, 855 F.2d at 574.

       2. Less restrictive means are not sufficient to protect privacy interests of individuals

                                                  2
named in the search warrant documents. Courts have held that redaction of individuals names

does not Aprotect the identities of various individuals due to the context in which they are

mentioned.@ In re Search Warrant for 2934 Anderson Morris Road Niles, Ohio, 48 F. Supp. 1082,

1084 (N.D. Ohio 1999). This protection of individuals identifiable through Acontext@ is followed

by the Eighth Circuit in Gunn II. In Gunn II, the Eighth Circuit continued to maintain the seal of

the documents in Gunn I, as the privacy interest of individuals named in Aeven the redacted

versions of the search warrant affidavits@ outweighed the public=s First Amendment qualified right

of access. See, Gunn II, 895 F.2d at 466.

        3. Less restrictive means of extracting excerpts is not an effective alternative to sealing

the entire document where it contains Adetailed, specific information which, if disclosed, would

compromise the ongoing government investigation.@ In the Matter of the Search of Office Suites

for World and Islam Studies, 925 F. Supp. 738, 743-44 (M.D. Fla. 1996). In the Matter of the

Search of Office Suites for World and Islam Studies, the district court found that the affidavits are

Adesigned to support probable cause and each section builds on the next@, and A[v]irtually every

page of the affidavit contains references to conversations and events, and reveals the nature and

scope of the on-going government investigation, including individuals not the subject of the search

warrant.@ Id. at 744.      Further the court found that extraction of excerpts was inadequate to

protect the government=s interests, as Aeven a portion of the affidavit would reveal, either explicitly

or by inference, the scope and direction of the Government=s investigation.@ Id.

        WHEREFORE, for each of the above reasons, the United States respectfully requests that

the Court enter an order which: (1) seals this motion pending further order of the Court; (2) seals

the search warrant, the application for the search warrant, the affidavit in support of the application,

                                                   3
the inventory return, and the order to seal under the provisions outlined in General Order 7.

                                             Respectfully submitted,

                                             DAVID CLAY FOWLKES
                                             ACTING UNITED STATES ATTORNEY



                                             By
                                                      Bryan A. Achorn
                                                      Assistant U.S. Attorney
                                                      Arkansas Bar No. 2001034
                                                      414 Parker Avenue
                                                      Fort Smith, AR 72901
                                                      Telephone: 479-783-5125




                                                  4
